In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-488 CR

____________________


EX PARTE MICHAEL PAUL BRYAN




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 06-01-00789-CR




MEMORANDUM OPINION
	This appeal arises from the denial of a pre-trial petition for writ of habeas corpus on
grounds of double jeopardy.  On the State's motion, the trial court dismissed the indictment
in the underlying criminal case.  In this Court, the State filed a motion to dismiss the appeal
as moot.  The Appellant did not file a response.  The indictment under which Bryan was
being held has been dismissed, and the appellant has not challenged his restraint under a new
indictment.  The appeal is moot.  See Ex parte Thompson, 685 S.W.2d 338 (Tex. Crim. App.
1985).  The State's motion is granted, and the appeal is dismissed as moot.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice


Opinion Delivered March 28, 2007
Do not publish

Before Gaultney, Kreger and Horton, JJ.